Case 8:20-cv-00558-GW Document 36 Filed 04/19/21 Page 1 of 1 Page ID #:9090



  1

  2
                                                                          JS-6
  3

  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11   In re:                                 Case No. SACV 20-558-GW

 12   KENNY G. ENTERPRISES, LLC,             Bkcy Case No.: 8:11-bk-24750-TA
 13                      Debtor,
 14                                            ORDER TO DISMISS WITH
                                               PREJUDICE
 15

 16

 17

 18

 19

 20        Based upon the stipulation between the parties and their respective counsel,
 21 it is hereby ORDERED that the appeal is dismissed with prejudice in its entirety.

 22 Each party will bear its own attorneys’ fees and expenses.

 23        IT IS SO ORDERED.
 24

 25 Dated: April 19, 2021

 26                                        _________________________________
 27                                        HON. GEORGE H. WU,
                                           UNITED STATES DISTRICT JUDGE
 28
